May 28, 2004


Mr. Dewey E. Helmcamp III
Assistant Attorney General
P.O. Box 12548
Austin, TX 78711-2548

Ms. Phyllis B. Schunck
Clark Thomas & Winters
P. O. Box 1148
Austin, TX 78767
Ms. Jennifer S. Riggs
Riggs & Aleshire, P.C.
700 Lavaca Street, Suite 920
Austin, TX 78701

RE:   Case Number:  02-0804
      Court of Appeals Number:  03-01-00215-CV
      Trial Court Number:  96-03744

Style:      THE TEXAS WORKERS COMPENSATION COMMISSION
      v.
      PATIENT ADVOCATES OF TEXAS AND ALLEN J. MERIL, M.D.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |